Citation Nr: 1127094	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  07-19 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for chronic headaches, status post left occipital epidural hemotoma/traumatic brain injury.

2. Entitlement to service connection for gunshot wound residuals, left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel




INTRODUCTION

The Veteran had active service from February 2004 to June 2006.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2006 by the Department of Veterans Affairs (VA) Nashville, Tennessee Regional Office (RO).

This case was previously before the Board in December 2009 at which time the claims were remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

It is also noted that the Veteran is currently service-connected for major depressive disorder at 50 percent disability rating, effective June 13, 2006.


FINDINGS OF FACT

1. Competent medical evidence does not reflect that the Veteran suffers from suffer from multi-infarct dementia.

2. The preponderance of the evidence is against a finding that the Veteran's residuals of a gunshot wound of the left leg is not incurred in or aggravated by service.


CONCLUSION OF LAW

1. The criteria for a rating in excess of 10 percent for chronic headaches, status post left occipital epidural hemotoma/traumatic brain injury, have not been met.   38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code (DC) 8045; 38 C.F.R. § 4.130, Diagnostic Code (DC) 9304 (2007).

2. Gunshot wound residuals of the left leg was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as service treatment records, VA outpatient and private treatment records, and a VA examination.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim, and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre- adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Regarding the Veteran's claim of entitlement to service connection, the duty to notify was satisfied by way of a letter sent to him in June 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  He was also asked to submit evidence and information in his possession to the RO.  The June 2006 notice also met the requirements pursuant to Dingess. 

The Veteran's increased disability evaluation claims arise from his disagreement with the initial evaluation assigned following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for these claims.

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Pursuant to the December 2009 Board remand, additional VA examinations were scheduled in January 2010, but the Veteran failed to report for these examinations and good cause has not been shown.  The Board observes that the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, it is incumbent upon the Veteran to submit to a VA examination if he is applying for, or in receipt of, VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  He must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination.  See Olson v. Principi, 3 Vet. App. 480 (1992).  Individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. § 3.326(a).  

The Veteran has not satisfied his responsibilities in the development of his claim for service connection for gunshot would residuals of the left leg and his claims for an initial increased rating for chronic headaches, status post left occipital epidural hemotoma/traumatic brain injury, and as such, the Board finds that VA has developed all relevant facts to the extent possible and no further assistance to the Veteran in developing the facts is warranted.  In addition, because neither he nor his representative have asserted good cause for his failure to report to the examination, the Board will proceed to determine the merits of the claim based on the evidence of record.  See 38 C.F.R. § 3.655 (2010).
The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Increased Rating

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).

Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

In the currently appealed October 2006 rating decision, the RO granted service connection for chronic headaches, status post left occipital epidural hematoma/traumatic brain injury, otherwise claimed as subdural hematoma, brain surgery, and severe head pain, and assigned a 10 percent disability rating under DCs 8045 and 9304, effective from June 13, 2006.  38 C.F.R. §§ 4.20, 4.124a, 4.130.  In this regard, as the Veteran has taken issue with the initial rating assigned following the grant of service connection, separate ratings may be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  See Fenderson, 12 Vet. App. at 126- 27.  Thus, the Board will evaluate the evidence relevant to the period beginning June 13, 2006, the day after the Veteran separated from service.

Under DC 8045 in effect at the time of the appealed decision, where there is brain disease due to trauma, with purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, rating will be effected under the DCs specifically dealing with such disabilities, with citation of a hyphenated DC.  38 C.F.R. § 4.124a, DC 8045.  Purely subjective complaints, such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under DC 9304.  Id.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Id.  

In this case, the Veteran is in receipt of the highest assignable evaluation available under DC 9304 for purely subjective complaints, and a rating in excess of 10 percent is not assignable under DC 9304 in the absence of a diagnosis of multi- infarct dementia, as a consequence of brain trauma.  In this instance, the evidence of record is negative for a diagnosis of multi-infarct dementia.

The Board must consider other potentially applicable provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath, 1 Vet. App. at 595.  It is noted that DC 8100 pertains to migraine headaches.  However, there is no evidence within the record that the Veteran has been diagnosed with migraine headaches.  Accordingly, DC 8100 does not apply in this appeal. 

The protocol for traumatic brain injuries (TBI) were revised during the pendency of this appeal.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  For claims received by VA prior to that effective date, a Veteran is to be rated under the old criteria for any periods prior to October 23, 2008 but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008).

The Board notes that according to the record, the most recent medical evidence is from March 2008, which is prior October 2008 when the regulations for TBI were revised.  As stated above, the Board remanded this matter in December 2009 for a VA examination to determine the current severity of the Veteran's headache disorder.  The Veteran failed to report for the scheduled examination.  As a result, as there is no evidence of record since March 2008, the revised TBI regulation is inapplicable in this matter. 

According to the evidence of record, it is clear the Veteran complained of and was diagnosed with chronic headaches shortly after separation from service in June 2006.  In July 2006, he was afforded a VA examination.  A 1cm by 1 cm depression was noted 4-5mm deep in the posterior skull.  Upon examination, the examiner determined that the Veteran was "functioning in the average range intellectually, with no significant discrepancy noted between verbal skills and [perceptional] organizational abilities."  See VA examination, dated July 2006. 

VA treatment records from indicate the Veteran did complain of chronic headaches in February 2007 but in June 2007 the Veteran stated "he used to have headaches but not anymore."  See VA treatment records, dated February 2007 to June 2007.

In this matter, while the Board acknowledges the Veteran's current complaint and symptomatology related to his headaches, because no multi-infarct dementia associated with brain trauma was identified, a rating in excess of 10 percent cannot be assigned.

The Board acknowledges that the Veteran has often described his chronic headaches in conjunction with seizures and his major depressive disorder.  As stated in the December 2009 Board remand, it appeared the Veteran was claiming his seizures were related to his military service.  Accordingly, the Board referred this issue to the RO for appropriate action and it is not before the Board.  The Veteran's psychiatric disability, however, has been service connected and assigned a separate rating.  Thus, additional compensation for headaches based upon the overlapping symptoms of chronic headaches and major depressive disorder would violate the doctrine against pyramiding.  See 38 C.F.R. § 4.14.

The above determination is based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point during the appellate term has the disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, there must first be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for a rating higher than those assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  Thun.

For all the foregoing reasons, the Board finds that a rating in excess of 10 percent for chronic headaches, status post left occipital epidural hemotoma/traumatic brain injury must be denied.  There is no basis for a staged rating.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Service Connection

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R § 3.303 (2010); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The Veteran contends that a gunshot wound sustained to his left leg prior to entering service was aggravated during service when he fell from a humvee and a hill.  The Board notes discrepancies in the record as to when the Veteran sustained the gunshot wound to his left leg.  A February 2006 service treatment record stated he sustained a gunshot wound to his left leg while stationed in Korea while another February 2006 treatment record from the Louisville, Kentucky, VA medical center and a June 2007 VA treatment record indicates that he reported that it occurred while he was stationed in Iraq.  Despite the discrepancy, it is clear that the gunshot wound to the Veteran's left leg occurred in June 2002, prior to entering service.  See Dr. J. E. White/Bradley Memorial Hospital private treatment records, dated June 2002.

According to a July 2006 VA examination, the Veteran reported he reinjured his left leg when he "jumped out of a humvee during a training exercise at Fort Knox [in May 2005]... [and] has burning type [of] pain in the bottom of his left foot."  The VA examiner opined that the Veteran's left leg neuropathy was less likely as not caused by or a result of his military service where "the [lateral] aspect of the left foot were unchanged from the time of surgery."  See VA examination, dated July 2006.

The Veteran was also treated post-service by a private physician, Dr. R. S. Brown, who stated in a December 2006 treatment record that the Veteran stated "his worse pain is in his legs from the [humvee] accident."  In a August 2007 treatment record, the Veteran stated he was trying to exercise and "thinks he hurt his left leg when he exercised."  See Dr. R. S. Brown private treatment records, dated August 2003 to August 2007.  However, in a January 2007 letter, Dr. Brown stated that an examination of the Veteran's "bilateral lower extremities on December 13, 2006, which did reveal a generalized sensory peripheral polyneuropathy.  This was a new finding when compared to the study performed on August 27, 2003."  See Dr. R. S. Brown letter, dated January 2007.

Private treatment records from Covenant Family Medicine indicate that the Veteran was treated from chronic left leg pain with prescription medication.  There is, however, no indication or opinion that his left leg pain was aggravated by service.

Based on the conflicting evidence (between the private medical examiner's opinion and the VA examiner's opinion) on whether the residuals of a gunshot wound to the left leg was aggravated during service, the Board found that another VA examination and opinion was needed for clarification.  38 U.S.C.A. §5103A (d).  However, as stated above, the Veteran failed to appear for his scheduled VA examination. 

After a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for gunshot wound residuals of the left leg. While it is appears that the Veteran currently has symptomatology of a left leg condition, the medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of any disorder manifested by a left leg condition and service.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a gunshot wound residuals of the left leg.  The record contains no evidence demonstrating that the Veteran's left leg condition was permanently aggravated by military service.  

In comparing positive and negative evidence, the Board may favor the opinion of one competent medical professional over that of another, as long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves-Rodriguez v. Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Considering the relative merits of the analytical findings and the details of the opinions, the Board places more weight on the opinion from the July 2006 VA examiner as it were supported by a rationale, detailed and consistent with other evidence of record.  The Board finds that the July 2006 VA examiner's opinion is more persuasive in that it specifically addressed the question of whether the Veteran's gunshot wound prior to service was aggravated during service and whether there is any other cause for the Veteran's current left leg condition during service.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  While Dr. Brown reiterated the Veteran's contention and some of the medical evidence within the claims file, he did not offer a clear opinion stating whether the Veteran's left leg condition was due to, or aggravated by, service. 

The conclusions from the July 2006 examination were reached after an extensive review of the Veteran's statements, service and post- service medical records, and evaluation of the relative probative value of the clinical evidence.  Thus, the Board finds that this medical opinion - which weighs against the claim - is entitled to more weight.  See Hayes, 5 Vet. App. at 69-70; see also Guerrieri, 4 Vet. App. at 470-471.

As for the Veteran's statements associating his current left leg condition to service, while he is competent to testify as to symptoms, he is not competent or qualified, as a layperson, to render a diagnosis or an opinion concerning medical causation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, the Veteran is not qualified through education, training, and expertise to offer a medical diagnosis or an opinion on medical causation.  As no factual foundation has been established to show that the Veteran is qualified through knowledge, experience, training, or education to offer such an opinion, his statements are not competent evidence and are excluded, that is, the statements and testimony are not to be consider as evidence in support of the claim.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

ORDER

Entitlement to an initial rating in excess of 10 percent for chronic headaches, status post left occipital epidural hemotoma/traumatic brain injury, is denied.

Entitlement to service connection for gunshot wound residuals, left leg, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


